El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Jenaro Bermúdez Larrauri fué acusado por el fiscal como sutor de un delito de asesinato en segundo grado. Hizo la alegación de no culpable y solicitó ser juzgado por jurado. Celebrado el juicio, el jurado rindió su veredicto declarando al acusado culpable de homicidio voluntario y la corte dictó sentencia imponiéndole cuatro años de presidio con trabajos forzados.
No conforme Bermúdez apeló para ante este tribunal señalando en su alegato la comisión de tres errores.
El primero se formula así:
“La Corte Inferior erró al ordenar la insaculación de un númer® adicional de jurados sin eau'sa ni justificación, violando así lo dis-puesto en el artículo 202 del Código de Enjuiciamiento Criminal.’3
Examinada la transcripción para cerciorarse de lo real-mente ocurrido, basta para sostener que no existe el' error *827citar lo resuelto por esta Corte Suprema en el caso de El Pueblo v. Juliá, 25 D.P.R. 258, a saber:
“E] hecho de que el juez ordene que se sortee un nuevo panel de veinte y cuatro jurados y los combine con otros jurados regula-res sorteados primeramente por resultar que varios de éstos fueron recusados por haber tomado parte en una causa semejante, de ma-nera que había más de treinta jurados constituidos, no es una in-fracción del artículo 199 del Código de Enjuiciamiento Criminal que limita el número de jurado's a veinte y cuatro, pues de acuerdo con el artículo 202 del mismo código el juez tiene amplia discreción so-bre el particular. La jurisprudencia demuestra que un mayor nú-mero de jurados no perjudica al acusado, que los estatutos semejan-tés son meramente directorios, y que no se revocará la sentencia, a no ser que haya, abuso o perjuicio.”
Por el tercer error se sostiene que el veredicto es con-trario a la prueba.
Hemos examinado la evidencia aportada por ambas partes y aunque confusa en -muchos extremos, es a nuestro juicio suficiente. De no haberse cometido el segundo error seña-lado, debería confirmarse la sentencia apelada.
En su alegato el fiscal que fue de esta Corte Suprema, Sr. Figueras, admite que ese segundo error fue cometido y admite además que es de tal naturaleza que lleva consigo la revocación de la, sentencia recurrida. Se establece así:
La Corte inferior erró al no permitir que la defensa repregun-tara al testigo Miguel Bermúdez sobre sus relaciones económicas con el aeiisado a fin de determinar los móvile's o interés de su declara-ción.”
De los autos consta que declarando el testigo Miguel Bermúdez, hijo del acusado con quien éste tuvo un disgusto y contra quien hizo los disparos que ocasionaron la muerte de otra persona, Ramón Rodríguez, que allí se encontraba, intervino un jurado, así:
“Jurado. — Me permite la Corte una pregunta. — P.—¿Con ante-rioridad a esos hechos, cuáles eran las relaciones entre usted y su padre, eran relaciones cordiales, había ocurrido anteriormente a es-*828tos hechos algún incidente qne hubiese roto las relaciones entre nsted y su papá? — R.—Ninguno.”
Por medio de sus repreguntas al testigo el abogado de-fensor trató entonces de establecer el hecho de la animosidad existente entre el testigo y sn padre, el acusado. El fiscal se opuso y la corte ordenó que se eliminaran todas las respuestas del testigo en relación con el asunto.
Insistió otra vez la defensa y el récord muestra que ocurrió lo que sigue:
“Juez. — La Corte resolviendo el incidente sostiene que habiendo el te'stigo ya manifestado que sus relaciones con su padre, que es el acusado en este caso, eran cordiales, esas manifestaciones del tes-tigo no pueden ser contradichas con prueba que tienda a demo'strar actos reprobables del testigo, a menos que estos actos reprobables del te'stigo se refieran a delitos grave, felonies, o convicciones por deli-tos graves, por lo que la Corte sostiene que no son admisibles en evidencia las preguntas que hizo la defensa 'sobre determinados he-chos delictivos cometidos por el testigo, no obstante la Corte no tiene inconveniente on permitir que se pregunte al testigo sobre cualquier convicción por delito's graves para impugnar su veracidad en cuanto a sus relaciones con su padre como por ejemplo de haber sido con-victo por falsificación.- — Defensor.—Nosotros no le hemos preguntado si ha sido convicto, no'sotros lo que le hemos preguntado al tes-tigo es, la .base de nuestra pregunta es si es o no cierto si él lia sido denunciado, sin saber el resultado que ha corrido, por su padre, para demostrar que no- existen buenas relaciones, . . . —Juez. —¿Cuál es entonce's el fin? — Defensor.—Por eso es que yo quiero hacer las preguntas, que lás vaya impugnando el,Fiscal, que la Corte las deniegue, y yo tome excepción nada más, y que quede en el récord. — El testigo que no conteste hasta que el Juez no resuelva la pregunta, primero 'siento como base que voy a hacer las siguientes preguntas para sentar las bases de impugnación de este testigo de-mostrando que al afirmar ante el jurado que no ocurrió ningún inci-dente con su padre que rompiera sus relaciones ha mentido. — F.—¿Es o no cierto, que TJd. fué denunciado aute la Corte por su padre por un documento que según él le había falsificado? — R.—No señor.— P. — -¿No es cierto? — Fiscal.—El Fiscal se opone. — Juez.—Con lugar 3a objeción.- — Defen'sor.—Tomamos excepción porque tratamos de im-pugnar la veracidad de este testigo y el único fundamento es hacer la pregunta para que él la niegue o acepte. — P.—¿ Es o no cierto quo *829on otra ocasión fué denunciado Ud. por un café que Ud. le cogió ríe la finca? — Fiscal.—El Fiscal se opone. — Juez.—La Corte sostiene i a oposición.- — Defensor.—Nosotros tomamos excepción por los mismos fundamentos anteriore's. — P.—¿Es o .no cierto que Ud. fué denun-ciado por haberlo amenazado con un machete a él y a las- personas que estaban allí? — Fiscal.—El Fiscal se opone. — Juez.—Sostenida la oposición. — Defensor.—Nosotros tomamos excepción.”
En su tratado sobre “Criminal Evidence,” pág. 405, párrafo 222, dice Underbill:
“Los sentimiento's, prejuicios y relaciones del testigo nunca son cuestiones colaterales. En el examen de repreguntas puede interro-garse a un testigo respecto a su interés o prejuicio, e's decir, siem-pre que el único objeto de la pregunta sea aclarar las relaciones, sen-timiento o conducta del testigo, tanto en la actualidad como en el pasado, hacia el delito, hacia el acu'sado o hacia los perjudicados.
“Á un testigo se le puede preguntar generalmente si no ha ex-presado, o quizás tenido sentimientos de hostilidad o si ha actuado en forma poco amisto'sa para con el acusado, o si ha tenido algún disgusto con él. Por ejemplo, a un testigo de cargo se le puede preguntar si no ha hecho que el acusado fuese arrestado anterior-mente, si no ha reñido con el acusado o 'si no ha utilizado los ser-vicios de un abogado para ayudar al fiscal en la causa que está pen-diente. Al testigo dehe permitírsele explicar los motivos que ha te-nido para utilizar los Servicios de un letrado.
“Si el testigo se negara a contestar las preguntas que se lo ha-cen sobre tales cuestiones, o contestara negativamente, puede demos-trarse lo contrario con la declaración de otras, personas. Pero cuando el testigo declara que aunque una vez era hostil para con el acusado, ya no lo es, evidencia de su hostilidad anterior, por ser de-masiado remota, es impertinente.
“En la repregunta de un testigo de cargo, muy bien puede de-mostrarse que viene de'sde muy lejos sin haberse expedido un sub-•pama y que los gastos de ferrocarril han sido pagados por el denun-ciante. La regla general es que cuando un testigo demuestra en el examen directo que odia al acusado o cuando el te'stigo ha sido muy activo en la consecución de prueba contra el acusado debe permi-tirse a este último la más amplia latitud en el examen de repre-guntas. ’ ’
Y en el caso de El Pueblo v. Alvarado, 35 D.P.R. 281, 282, *830cu que fué revocada la sentencia, esta propia corte por medio del Juez Asociado Sr. Hutchison, se expresó así.:
“El Artículo 21 de la Ley de Evidencia es como sigue:
“ ‘Se presume que un testigo dice la verdad. E'sta presunción, sin embargo, puede ser rechazada, por la. forma en que declare, por el carácter de su declaración o por evidencia que afecte su veraci-dad, honradez, integridad, o móviles, o por evidencia contradictoria.’
“Parece que Nieves se refirió a una riña anterior. Al aludir al acusado dijo ‘volvió a buscarme la garata/ Lo's demás actos impu-tados al acusado por este testigo y referidos en el interrogatorio directo también parecen indicar algún incidente previo como explica-ción lógica y probable, si no la única, de lo que de otro modo pare-cería ser una conducta muy sorprendente y anormal. Por tanto, la primera pregunta hecha en el interrogatorio de repreguntas, hubiera Sido enteramente pertinente por estar dentro del alcance del inte-rrogatorio directo, sin tener en cuenta el elemento de parcialidad y el derecho del acusado a impugnar al testigo en la forma ordinaria si no en verdad por el único medio permisible.
“Según el peso de las autoridades, el juez sentenciador tiene cierta discreción respecto a la cue'stión de limitar tal interrogatorio de repreguntas y creemos que debe circunscribirlo a límites razona-bles. Pero no conocemos ningún caso en que se llegue a decir que el acusado en un caso criminal puede Ser privado de toda oportuni-dad de demostrar la existencia de algún motivo de apasionamiento o parcialidad por parte del perjudicado.”
La pregunta que no se permitió contestar al testigo Nieves en el caso de Alvarado, supra, fué “¿Usted era amigo de este hombre (el acusado) o había tenido alguna riña con él?”, y a dicho caso refiriéndose dijo el Fiscal del Supremo en su alegato:
“Como verá este Hon. Tribunal, en el caso que hemos citado se trata de un misdemeanor, y, por tanto, dicha jurisprudencia noS parece todavía más fuerte para el caso que nos ocupa ya que en éste se trata de un felony ante un jurado y si en el caso de Alvarado, supra, resolvió e'ste Tribunal que era error no haberse permi-tido al acusado hacer la pregunta para demostrar la condición de ánimo del testigo en contra del acusado, nos parece que en el pre-sente en donde un. jurado había de decidir lo mismo, con más razón se puede aplicar dicha jurisprudencia que, a nuestro juicio, es ter-*831minante y resuelve la cuestión de manera que no deja lugar a du-das, más aun, cuando toda la prueba en este caso demuestra que había ciertas relaciones de animosidad entre el acu'sado-apelante y su hijo, el testigo, y que debido a estas circunstancias surgió el in-cidente que motivó la muerte de Ramón Rodríguez.”
Estamos conformes, y en tal virtud, habiéndose cometido durante la práctica de la evidencia un error que puede ser perjudicial al acusado, debe revocarse la sentencia apelada y ordenarse la celebración de un nuevo juicio.